DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1, 3-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US PG Pub. No. US 2020/0012904 A1, Jan. 9, 2020) (hereinafter “Zhao”) in view of Chatterjee, Subarna, Ajoy Kumar Ray, Rezaul Karim, and Arindam Biswas. "Detection of Micro-calcification to Characterize Malignant Breast Lesion." In 2011 Third National Conference on Computer Vision, Pattern Recognition, Image Processing and Graphics, pp. 251-254. IEEE, 2011 (hereinafter “Chatterjee”) and Tutorial 1: Image Filtering (https://ai.stanford.edu/~syyeung/cvweb/tutorial1.html, Nov. 19, 2018) (hereinafter “Tutorial”), and Blaker et al. (US Patent No. US 4,581,636, Apr. 8, 1986) (hereinafter “Blaker”).
Regarding claim 1: Zhao teaches a diagnostic apparatus diagnosing by using a tomographic image of a subject, comprising: an image generator configured to generate the tomographic image based on data obtained from the subject ([0025]); and a detector configured to perform a process to detect a lesion from the tomographic image, the detector being configured to: generate, using the tomographic image, a mask for extracting a tissue lesion that is potentially abnormal from the tomographic image ([0029]). Zhao teaches that the map is generated binary filtering ([0029] - "...predicted mask data can include a set of pixels that define a location for one or more region of interests in the input image using, for example, binary filtering."), but is silent on the details of the process of generating the mask and is silent on a “filter map.”
Chatterjee, in the same field of endeavor, teaches detecting a lesion included in a tomographic image obtained from a subject by emitting a beam from a probe (ultrasound images, where ultrasound is acquired by emitting a beam from a probe as evidenced by Blaker – column 4, lines 42-45)  by generating, using the tomographic image, a filter map for extracting a tissue lesion that is potentially abnormal from the tomographic image which is then used to 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to generate the mask of Zhao by the process of Chatterjee, including the filter map, in order to improve the perceptibility of edges of the lesion in view of the further teachings of Chatterjee.
Further regarding claim 1: Zhao and Chatterjee teach and detect a lesion included in the tomographic image, using the tomographic image and the filter map, and output detection information including a detection result of the lesion (Chatterjee - B. Image processing, step 4; Zhao – [0029]).
Further regarding claim 1: Zhao and Chatterjee teach applying an unsharp mask to the image to generate a “filter map” (Chatterjee - B. Image processing, step 2). While Chatterjee specifies the kernel size, there is no detail provided regarding the exact process of performing the unsharp masking. 
Tutorial, in the same problem solving area of digital image processing, teaches a process of applying a sharpening filter (“unsharp mask”) using an averaging filter (bottom of pg. 5 into pg. 6 – the smoothing filter is a 3x3 averaging filter), where applying an averaging filter comprises setting an angle of each of a plurality of analysis layers, the angle determined based on the orientation of the image (moving average filter - bottom of pg. 3 into pg. 4 - the "analysis layers" are each pixel neighborhood operated on by the filter kernel, where the figures on pgs. 4 and 6 show the “analysis layers” having angles determined based on the image orientation, where the filter kernels are aligned with the x-y pixel coordinate directions of the images); calculating an average value of feature amounts of a plurality of pixels included in the respective plurality of analysis layers (moving average filter - bottom of pg. 3 into pg. 4 – where “feature 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the unsharp masking/filter map generation of Zhao and Chatterjee as taught by Tutorial, to obtain the same predictable results (compare the characteristics of the sharpened image of Chatterjee to the sharpened image of Tutorial), because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
With respect to the limitation of “the angle determined based on the orientation of the beam,” as described above the figures on pgs. 4 and 6 of Tutorial show the “analysis layers” having angles determined based on the image orientation, where the filter kernels are aligned with the x-y pixel coordinate directions of the images. While Chatterjee is silent on the orientation of the ultrasound beam, the images have been scan converted to digital images comprising pixels (see at least section 4. Edge detection). 
Blaker, in the same field of endeavor, teaches scan converting acquired ultrasound data into an image comprising pixels oriented in x and y relative to the beam orientation (figure 5, image space 500, image space 522; column 6, lines 42-54). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to orient the images of Zhao, Chatterjee and Tutorial as taught by Blaker because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Regarding claim 4: Zhao, Chatterjee, Tutorial and Blaker teach the diagnostic apparatus according to claim 1, further comprising an analyzer configured to analyze the tomographic image in which a lesion was detected, wherein the analyzer is configured to: analyze the tomographic image in which a lesion was detected based on an estimation model generated by a learning process using learning data constituted of the tomographic image, the detection result, and an analysis result of the lesion (Zhao – [0036]); and output analysis information including the analysis result of the lesion (Zhao – [0034], [0036]).
Regarding claim 5: Zhao, Chatterjee, Tutorial and Blaker teach the diagnostic apparatus according to claim 4, further comprising a display unit configured to generate display data for presenting the detection information and the analysis information to a user, wherein the display unit is configured to update at least one of the detection information and the analysis information based on an operation in a case of receiving the operation through an operation screen displayed based on the display data (Zhao - [0033]-[0034]).
Regarding claim 6: Zhao, Chatterjee, Tutorial and Blaker teach the diagnostic apparatus according to claim 1, where Zhao teaches that “the input image can be a two-dimensional image 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to apply the apparatus of Zhao and Chatterjee to ultrasound data as further taught by Chatterjee in order to obtain the benefits of improved penetration depth, safety, and accuracy. 
Regarding claim 7: Zhao teaches a diagnostic method performed by a diagnostic apparatus diagnosing by using a tomographic image of a subject (figure 9), the diagnostic apparatus including: an image generator configured to generate the tomographic image based on data obtained from the subject ([0025]); and a detector configured to perform a process to detect a lesion from the tomographic image ([0029]), the diagnostic method including: a first step of generating, by the detector generates, by using the tomographic image, a mask for extracting a tissue lesion that is potentially abnormal from the tomographic image ([0029]). Zhao teaches that the map is generated binary filtering ([0029] - "...predicted mask data can include a set of pixels that define a location for one or more region of interests in the input image using, for example, binary filtering."), but is silent on the details of the process of generating the mask and is silent on a “filter map.”
Chatterjee, in the same field of endeavor, teaches detecting a lesion included in a tomographic image by generating, using the tomographic image, a filter map for extracting a tissue lesion that is potentially abnormal from the tomographic image which is then used to 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to generate the mask of Zhao by the process of Chatterjee, including the filter map, in order to improve the perceptibility of edges of the lesion in view of the further teachings of Chatterjee.
Chatterjee, in the same field of endeavor, teaches detecting a lesion included in a tomographic image obtained from a subject by emitting a beam from a probe (ultrasound images, where ultrasound is acquired by emitting a beam from a probe as evidenced by Blaker – column 4, lines 42-45)  by generating, using the tomographic image, a filter map for extracting a tissue lesion that is potentially abnormal from the tomographic image which is then used to determine a detection mask of the lesion (B. Image processing, steps 2 and 4). Chatterjee further teaches that generating the filter map improves the perceptibility of edges of breast nodule because the elements with meaningful signal level are emphasized and the contrast between nodule and background is enhanced (B. Image processing).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to generate the mask of Zhao by the process of Chatterjee, including the filter map, in order to improve the perceptibility of edges of the lesion in view of the further teachings of Chatterjee.
Further regarding claim 7: Zhao and Chatterjee teach and detect a lesion included in the tomographic image, using the tomographic image and the filter map, and output detection information including a detection result of the lesion (Chatterjee - B. Image processing, step 4; Zhao – [0029]).

Tutorial, in the same problem solving area of digital image processing, teaches a process of applying a sharpening filter (“unsharp mask”) using an averaging filter (bottom of pg. 5 into pg. 6 – the smoothing filter is a 3x3 averaging filter), where applying an averaging filter comprises setting an angle of each of a plurality of analysis layers, the angle determined based on the orientation of the image (moving average filter - bottom of pg. 3 into pg. 4 - the "analysis layers" are each pixel neighborhood operated on by the filter kernel, where the figures on pgs. 4 and 6 show the “analysis layers” having angles determined based on the image orientation, where the filter kernels are aligned with the x-y pixel coordinate directions of the images); calculating an average value of feature amounts of a plurality of pixels included in the respective plurality of analysis layers (moving average filter - bottom of pg. 3 into pg. 4 – where “feature amounts” are the pixel/brightness values); and generating, as the filter map, an image constituted of a plurality of pixel group layers, each of a plurality of pixels included in one of the plurality of pixel group layers is set an average value of the feature amounts of the plurality of pixels included in one of the plurality of analysis layers (moving average filter - bottom of pg. 3 into pg. 4 – the smoothed resultant image is the “filter map”). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the unsharp masking/filter map generation of Zhao and Chatterjee as taught by Tutorial, to obtain the same predictable results (compare the characteristics of the sharpened image of Chatterjee to the sharpened image of Tutorial), because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Blaker, in the same field of endeavor, teaches scan converting acquired ultrasound data into an image comprising pixels oriented in x and y relative to the beam orientation (figure 5, image space 500, image space 522; column 6, lines 42-54). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to orient the images of Zhao, Chatterjee and Tutorial as taught by Blaker because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Regarding claim 9: Zhao, Chatterjee, Tutorial and Blaker  teach generating a diagnosis map by calculating a difference between a feature amount of the tomographic image and a feature amount of the filter map (Tutorial - bottom of pg. 5 into pg. 6 – an intermediate step in generating the sharpened image is subtracting the smoothed image [“filter map”] from the original image [“tomographic image”], where the subtraction of the two images is “calculating a difference between a feature amount” of the original image and “a feature amount of the filter map”; Chatterjee – the sharpened image is used to generate the “diagnosis map” [binary outline mask] in steps 2-4); and detect a lesion included in the tomographic image based on the diagnosis map (Chatterjee - B. Image processing, step 4; figure 1; figures 2a and 3a; Zhao – [0029]).

	Regarding claim 11: Zhao, Chatterjee, Tutorial and Blaker teach the diagnostic method according to claim 10, wherein the diagnostic apparatus further comprises a display unit configured to generate display data for presenting the detection information and the analysis information to a user, and wherein the diagnostic method further includes a step of updating, by the display unit, at least one of the detection information and the analysis information based on an operation, in a case of receiving the operation through an operation screen displayed based on the display data (Zhao - [0033]-[0034]).
Regarding claim 12: Zhao, Chatterjee, Tutorial and Blaker teach the diagnostic method according to claim 7, where Zhao teaches that “the input image can be a two-dimensional image (e.g., a two-dimensional medical image) and/or three-dimensional image (e.g., a three-dimensional medical image) generated by an x-ray device, a CT device, another type of medical imaging device, etc.” but does not specify that the tomographic image based on data obtained by measuring reflection of ultrasound radiated to the subject. Chatterjee further teaches that ultrasound images are used because ultrasound penetrates dense breast tissue very well whereas X-ray mammography is prohibited in young or pregnant patients. Sono-mammogram performs well in distinguishing cysts from solid masses in which accuracy is almost 96% (Introduction).
prima facie obvious for one having ordinary skill in the art prior to the time of filing to apply the method of Zhao and Chatterjee to ultrasound data as further taught by Chatterjee in order to obtain the benefits of improved penetration depth, safety, and accuracy. 
Response to Arguments
	Applicant’s acknowledgement of interpretations under 35 U.S.C. §112(f) is noted. Since Applicant did not rebut the interpretation of claim limitations under 35 U.S.C. §112(f), the interpretation is maintained although the text has been removed from the Office Action for clarity.
	Rejection of claim 7 and dependents under 35 U.S.C. §112(b) is withdrawn in light of the amendments to the claims.
	Applicant’s arguments with respect to claims 1 and 7, and dependents thereof, filed 11/17/2021, have been fully considered but are moot in view of updated grounds of rejection necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793